                 Case 2:21-mj-00606-CWD Document 9 Filed 07/28/21 Page 1 of 1




                                   Northern                 Idaho


                                                                     2:21-MJ-606-CWD

Christopher Panagiotou-Scigliano                                                   3:21-CR-68-SLG-DMS-1




                   United States District Court for the District of Alaska




      X




       7/28/21

    I certify I have reviewed this document
                                                               /s/ Christopher Panagiotou-Scigliano
    with Mr. Panagiotou-Scigliano and he
    authorized me to sign electronically on his
    behalf.
    Attorney Signature:
    Attorney Name: Molly M. Winston                                           Molly M. Winston
              Case 3:21-cr-00068-SLG-DMS Document 5-2 Filed 07/29/21 Page 1 of 1
    Date: 7/28/21
